    Case: 2:21-mj-00121-KAJ Doc #: 14 Filed: 03/10/21 Page: 1 of 2 PAGEID #: 53




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA                      :
                                              :       Case No: 2:21-MJ-121
                                              :
    v.                                        :
                                              :
DANIEL P. HEINTZ                              :       MAGISTRATE JUDGE JOLSON

                                              ORDER

         Having read and considered the parties’ Joint Motion for an Extension of the Time Period

for Filing Indictment or Information, the Court hereby GRANTS the motion. Pursuant to 18

U.S.C. § 3161(h)(7)(A), the Court finds, after considering the factors set forth in §

3161(h)(7)(B), that the ends of justice served by granting the motion outweigh the best interest of

the public and Defendant in a speedy indictment or information, and trial.

         The Court makes this ends of justice finding because the failure to grant an extension

would deny counsel for the defendant and/or the attorney for the United States the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence, and

would result in a miscarriage of justice with respect to allowing the parties to consider a possible

pre-indictment resolution of this matter.

         Accordingly, the time period specified in 18 U.S.C. § 3161(b), within which the United

States must file an indictment or information relative to the current charges in this matter, is

extended for a period of 30 days, up to and including May 11, 2021. The time period from the

date when an indictment or information originally must have been filed, namely, March 26,

2021, up to and including May 11, 2021, shall, in addition to any other excludable time, be
    Case: 2:21-mj-00121-KAJ Doc #: 14 Filed: 03/10/21 Page: 2 of 2 PAGEID #: 54




excluded in computing the time within which an indictment or information relative to the

charge(s) in this matter must be filed.



Date: March 10, 2021                      s/Kimberly A. Jolson
                                          KIMBERLY A. JOLSON
                                          UNITED STATES MAGISTRATE JUDGE
